Citation Nr: 1441946	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-29 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low back disability, diagnosed as spondylolysis and L5-S1 anterolisthesis, prior to March 18, 2014, and in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. 

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the period of the claim, the Veteran's low back disability has been manifested by limitation of forward flexion to 60 degrees or less; however, forward flexion has not been limited to 30 degrees or less; ankylosis of the low back has not been present; and the low back disability has not resulted in any incapacitating episodes necessitating bed rest prescribed by a physician.


CONCLUSION OF LAW

The Veteran's low back disability, diagnosed as spondylolysis and L5-S1 anterolisthesis, warrants a rating of 20 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5239 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in September 2010, prior to the initial adjudication of the claim in January 2011.  The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected low back disability in November 2010, May 2012, and March 2014.  The Veteran has not asserted, and the evidence does not show that this disability has increased in severity since the most recent examination.  The Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim. 



II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The Veteran's low back disability rating is assigned under Diagnostic Code 5239.  Spondylolisthesis or segmental instability is to be evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2013) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2013) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2013) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  

Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlanto-axial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

III. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

An August 2007 rating decision awarded service connection for the Veteran's low back disability, characterized as spondylolysis and L5-S1 anterolisthesis, and a 10 percent rating was assigned.  The Veteran did not appeal the initial rating assigned.  In September 2010, the Veteran filed a claim for an increased rating for his low back disability.  The RO confirmed the previously assigned 10 percent rating in a decision dated in January 2011, and the Veteran perfected an appeal as to the rating assigned.

The Veteran was afforded a VA examination in November 2010.  He reported pain on a daily basis, as well as radiating pain that went down into his legs a few times a month.  The Veteran also indicated he experienced episodes of incapacitation 13 times a year, which lasted for a few days each time; however, there is no indication the Veteran required medical intervention or prescribed bedrest during these periods.  The Veteran also endorsed weekly flare-ups, which he stated resulted in additional limitation of motion.  The examiner did not indicate whether pain could significantly limit functional ability during the above noted flare-ups or when the joints were used repeatedly over a period of time.  Physical examination revealed no evidence of ankylosis, deformity, or tenderness.  The examiner indicated the Veteran's muscle strength and sensation were normal.  Range of motion testing revealed forward flexion to 70 degrees with pain and stiffness throughout, extension to 20 degrees with pain and stiffness throughout, left and right lateral flexion to 15 degrees with stiffness but no pain, and left and right lateral rotation to 30 degrees on both sides with stiffness but no pain.  The examiner stated repetitious use produced no increase in pain or decreased range of motion.  The examiner noted an April 2007 MRI that showed slight (2mm) L5-S1 anterolisthesis with probable bilateral L5 spondylolysis.

Prior to, and following this examination, the Veteran's clinical records show he experienced exacerbations of low back pain.  Treatment reports from the Yale Health Center show the Veteran reported and was treated for low back pain in February and March 2008, January 2009, and June 2010.  The Veteran was also admitted to the Emergency Room at Medical City Children's Hospital with an acute flare up of back pain in August 2010, and endorsed back symptoms during a primary care assessment at the West Haven VA Medical Center in November 2010.  

In March 2012 the Veteran claimed service connection for neuropathy.  He asserted this condition was proximately caused by his low back condition.  His outpatient records show he underwent an extensive workup for neurological impairments that were affecting his arms and legs. Although a firm etiology does not seem to have been established, the Veteran was diagnosed with small fiber neuropathy.

The Veteran underwent another VA examination in May 2012.  He reported being seen by at least ten physicians for his back and manifesting neurological symptoms since he was discharged from the service.  He again endorsed flare-ups, with any type of activity.  The examiner did not indicate whether the Veteran would experience additional range of motion loss during flare-ups.  Physical examination revealed localized tenderness, but no evidence of muscle spasms or guarding.  No ankylosis of the spine was observed.  Forward flexion was to 70 degrees, extension to 0 degrees, left and right lateral flexion was 20 degrees, and left and right lateral rotation was to 30 and 20 degrees, respectively.  Following repetitive motion no decreased range of motion was noted.  Sensory examination revealed no abnormalities; however, the Veteran did have evidence of mild reflex and muscle strength impairments.  The Veteran indicated the low back disability caused some interference with work as a result of the medications he was taking to relieve his pain.

Although the Veteran claimed his neurological condition was causally related to his service-connected low back disability, the May 2012 VA examiner determined the Veteran's neuropathic conditions were not caused by his lumbar spine condition.  The examiner's rationale indicated the Veteran's radiographs and an MRI failed to show significant spinal compression that would result in a neurological impairment. 

The Veteran underwent a third VA examination in March 2014.  At that examination, the Veteran described his back as constantly painful.  He also reported difficulties with work, as a result of prolonged sitting.  He stated he was using a Fentanyl patch to control his pain.  The Veteran once more endorsed flare-ups, and stated they occur with overuse, sitting, standing, bending, stooping, lifting, carrying, or other weight bearing exercises.  Physical examination revealed no evidence of abnormal gait, muscle spasm, or guarding; however, the examiner did indicate the Veteran had localized tenderness at the L5 level.  Range of motion testing was performed and forward flexion was limited to 50 degrees, extension to 10 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The examiner noted pain on range of motion, but found no reduced range of motion on repetitive use testing.  The Veteran had normal strength and sensation; however, the examiner reported hyperactive reflexes in his lower extremities.  The examiner indicated the Veteran did not have ankylosis of the lumbar spine.  The Veteran also stated he was unable to sit or drive for periods greater than 30 minutes, or walk further than 100 yards.  Finally, the examiner also indicated the Veteran's flare-ups result in pain, weakness and incoordination that would significantly limit functional ability.  The examiner further opined that it is likely an additional 10 degrees of forward flexion, and 5 degrees of extension, would be lost due to pain on use during flare-ups. 

There is no additional evidence showing range of motion or other symptoms related to the Veteran's lumbar spine disability.  

The November 2010 and May 2012, VA examination reports show the Veteran's forward flexion was limited to 70 degrees.  Although these examinations also indicated the Veteran experienced flare-ups, the examiners did not comment on the effect the Veteran's flare-ups had on his range of motion.  During the Veteran's most recent March 2014 VA examination, the examiner stated the Veteran would likely experience an additional loss of 10 degrees of forward flexion during a flare-up.  Therefore, the Board has determined the Veteran's forward flexion during flare-ups has been limited to a range of 40-60 degrees, and as such, a 20 percent rating is warranted throughout the pendency of this claim.  There is no evidence suggestive of ankylosis, such that a 50 or 100 percent rating would be warranted.  The evidence does not show the Veteran has ever experienced forward flexion of the thoracolumbar spine that was limited to 30 degrees or less, including during flare-ups.  Therefore a 40 percent rating is also not warranted.  Moreover, while the Board recognizes that the Veteran has reported pain and numbness in the lower extremities, the evidence of record shows that lumbar radiculopathy has not been present and the Veteran's lower extremity symptoms are attributable to neuropathy not associated with the lumbar spine disorder.  There has also been no showing of symptoms such as bowel or bladder impairment.  Thus, there are no neurologic abnormalities for which separate ratings could be granted.

For these reasons, the Board finds that a rating in excess of 20 percent for the service-connected lumbar spine disability is not warranted for any portion of the period on appeal.

IV.  Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of the 20 percent rating granted herein.  

Consideration has been given to assigning a staged rating; however, as explained above, the criteria for a rating in excess of 20 percent have not been met for any portion of the period on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected low back disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


						(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the Veteran's low back disability, diagnosed as spondylolysis and L5-S1 anterolisthesis, warrants a 20 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


